 Case 2:19-cv-04838-KSH-CLW Document 1 Filed 02/06/19 Page 1 of 3 PageID: 1




COURTNEY E. MURPHY
CLAUSEN MILLER PC
100 Campus Drive
Florham Park, New Jersey 07932
Tel: 973.410.4130
Attorneys for Defendant
Axis Insurance Company

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 HUB REALTY MANAGEMENT, LLC and 185                  CASE NO.:
 AVENUE B, LLC,

                              Plaintiffs                           Civil Action


 v.

 AXIS INSURANCE COMPANY,

                              Defendant.



                                PETITION FOR REMOVAL

       PLEASE TAKE NOTICE that Defendant, AXIS INSURANCE COMPANY (“AXIS”),

hereby removes this action pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 from the Superior Court

of New Jersey Law Division, Essex County, to the United States District Court for the District of

New Jersey. This action is styled HUB Realty Management, LLC and 185 Avenue B, LLC. v. AXIS

Insurance Company, Index No. ESX-L-009131-18 (the “State Court Action”). The grounds for

removal are as follows:

       1.     On or about December 27, 2018, Plaintiffs commenced this civil action against

AXIS in the Superior Court of New Jersey Law Division, Essex County, by filing a summons and

verified complaint. True and correct copies of the summons and verified complaint are attached

hereto as Exhibit “A” in accordance with 28 U.S.C. § 1446(a).
  Case 2:19-cv-04838-KSH-CLW Document 1 Filed 02/06/19 Page 2 of 3 PageID: 2




       2.      Plaintiffs served AXIS with the summons and verified complaint via serving a copy

of the same on the Secretary of State for the State of New Jersey on or about January 8, 2019.

Thus, this notice of removal is being timely filed pursuant to 28 U.S.C. § 1446(b) because it is

filed within 30 days of service.

       3.      The Complaint seeks a declaration that AXIS is obligated to pay Plaintiffs under a

Property Insurance Policy, Policy No.: MCF622107-17, for damages allegedly sustained to

Plaintiffs’ property. Upon information and belief, the amount in controversy exceeds $75,000.


       4.      Plaintiff HUB Realty Management, LLC is a New Jersey limited liability

corporation with its principal place of business located at 447 Northfield Avenue, West Orange,

New Jersey 07052. Plaintiff 185 Avenue B, LLC is a New York limited liability corporation that

maintains its principal place of business at 447 Northfield Avenue, West Orange, New Jersey

07052. Pursuant to the Complaint filed in the Superior Court of New Jersey Law Division, Essex

County, Plaintiff 185 Avenue B, LLC owns the commercial property located at 185-189 Avenue

B, New York, New York 10009 which is the subject of the instant action.

       5.      AXIS is incorporated under the laws of the State of Illinois with a statutory home

office located at 111 South Wacker Drive, Ste. 3500, Chicago, Illinois 60606 and its principal place

of business is located at 11680 Great Oaks Way, Ste. 500, Alpharetta, Georgia 30022.

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because this is a

civil action in which the amount in controversy exceeds the sum of $75,000, exclusive of costs and

interests, and is between corporations of different states.

       7.      No previous application has been made for the relief requested herein.
  Case 2:19-cv-04838-KSH-CLW Document 1 Filed 02/06/19 Page 3 of 3 PageID: 3




       8.      This is an action over which this Court would have had original jurisdiction had it

been filed initially with this Court, and Removal is proper under the provisions of 28 U.S.C.

§ 1441(a).

       9.      As required by 28 U.S.C. § 1446(a), a true and correct copy of the Summons and

Complaint, the only pleadings filed in this matter to date, is attached hereto as Exhibit “A.”

       10.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for the plaintiffs, and a copy is also being filed with the Clerk of the Court for the

Superior Court of New Jersey, Essex County. The Notice of Filing Petition for Removal,

without accompanying exhibits, is attached as Exhibit “B.”

       11.     Therefore, AXIS is entitled to Removal of the State Court Action to this Court

pursuant to 28 U.S.C. 1441(a).

       WHEREFORE, AXIS respectfully requests that this State Court Action be removed

from the Superior Court of the State of New Jersey, Essex County to the United States District

Court for the District of New Jersey, and that it proceeds in this Court as an action properly

removed thereto.

Dated: February 6, 2019

                                                      Respectfully submitted,
                                                      CLAUSEN MILLER, P.C.


                                              By:      /s/Courtney E. Murphy
                                                      Courtney E. Murphy
                                                      Clausen Miller PC
                                                      100 Campus Drive
                                                      Florham Park, New Jersey 07932
                                                      Tel: 973.410.4130
                                                      Attorneys for Defendant
                                                      Axis Insurance Company
